                                                                                    Case 2:18-cv-10721-R-AS Document 10 Filed 01/22/19 Page 1 of 3 Page ID #:60



                                                                                    1 Brian A. Sutherland (SBN 248486)

                                                                                    2 bsutherland@reedsmith.com
                                                                                        Joshua D. Anderson (SBN 312836)
                                                                                    3 janderson@reedsmith.com

                                                                                    4 REED SMITH LLP
                                                                                        101 Second Street, Suite 1800
                                                                                    5 San Francisco, CA 94105-3659

                                                                                    6 Telephone: (415) 543-8700
                                                                                        Facsimile: (415) 391-8269
                                                                                    7
                                                                                        Attorneys for Defendant Yelp Inc.
                                                                                    8

                                                                                    9                           UNITED STATES DISTRICT COURT
                                                                                   10                         CENTRAL DISTRICT OF CALIFORNIA
                 A limited liability partnership formed in the State of Delaware




                                                                                   11                                     WESTERN DIVISION
                                                                                   12
REED SMITH LLP




                                                                                   13 JARON BRIGNAC, an individual,                    Case No. 2:18−cv−10721 R (ASx)
                                                                                   14
                                                                                                            Plaintiff,                 Yelp Inc.’s Notice of Motion and
                                                                                   15                                                  Motion to Transfer Venue under 28
                                                                                   16         vs.                                      U.S.C. § 1404(a) and Motion for an
                                                                                                                                       Immediate Stay Pending Decision on
                                                                                   17 YELP, INC., a California Corporation,            Transfer
                                                                                   18 1-10 INCLUSIVE,
                                                                                                                                       Date: February 19, 2019
                                                                                   19                                                  Time: 10:00 a.m.
                                                                                                            Defendants.
                                                                                   20                                                  Place: Courtroom 880, 8th Floor
                                                                                                                                              Roybal Federal Building and
                                                                                   21                                                         U.S. Courthouse
                                                                                   22                                                         255 East Temple Street,
                                                                                                                                              Los Angeles, CA 90012
                                                                                   23                                                  Judge: Hon. Manuel L. Real
                                                                                   24
                                                                                                                                       [filed concurrently with memorandum of
                                                                                   25                                                  law, declaration of Ian MacBean, and
                                                                                   26                                                  proposed order]

                                                                                   27

                                                                                   28

                                                                                          YELP INC.’s NOTICE OF MOTION AND MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) and
                                                                                                       MOTION FOR AN IMMEDIATE STAY PENDING DECISION ON TRANSFER
                                                                                    Case 2:18-cv-10721-R-AS Document 10 Filed 01/22/19 Page 2 of 3 Page ID #:61



                                                                                    1 TO JARON BRIGNAC, PLAINTIFF PRO SE:

                                                                                    2           PLEASE TAKE NOTICE THAT on February 19, 2019, at 10:00 a.m., or as
                                                                                    3 soon thereafter as counsel may be heard, in the courtroom of the Honorable Manuel L.

                                                                                    4 Real, located in Courtroom 880, 8th Floor, Roybal Federal Building and United States

                                                                                    5 Courthouse, 255 East Temple Street, Los Angeles, California, defendant Yelp Inc.

                                                                                    6 (“Yelp”) will and hereby does move this Court for entry of an order transferring this

                                                                                    7 case to the United States District Court for the Northern District of California.1

                                                                                    8           This Motion seeks an order transferring this case under 28 U.S.C. § 1404(a)
                                                                                    9 because Plaintiff repeatedly agreed to Yelp’s forum selection clause designating the

                                                                                   10 federal and state courts in San Francisco, California, as the exclusive venue in which
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 the parties could assert claims against each other and because the convenience of the

                                                                                   12 parties and the interests of justice favor transfer.
REED SMITH LLP




                                                                                   13           This Motion also seeks an immediate stay of all proceedings pending decision
                                                                                   14 on transfer based on the Court’s inherent authority to manage its docket and conserve

                                                                                   15 judicial and litigation resources.

                                                                                   16           The Motion is based on this Notice of Motion, the accompanying Memorandum
                                                                                   17 of Law, the declaration of Ian MacBean and exhibits thereto, the Proposed Order, all

                                                                                   18 of the pleadings, files, and records in this proceeding, all other matters of which the

                                                                                   19 Court may take judicial notice, and any argument or evidence that may be presented to

                                                                                   20 or considered by the Court prior to ruling.

                                                                                   21           This Motion is made following the conference of counsel pursuant to Local
                                                                                   22 Rule 7-3 which took place on January 7, 2019.

                                                                                   23

                                                                                   24   1
                                                                                            Given the binding forum selection clause and strong considerations favoring a
                                                                                   25 transfer in this case and to conserve judicial resources, Yelp Inc. respectfully suggests

                                                                                   26 that the Court decide Yelp’s motion to transfer venue before deciding Yelp’s motion
                                                                                        to dismiss, which is being filed simultaneously to meet the responsive pleading
                                                                                   27 deadline. Should the Court grant this motion to transfer venue, Yelp will re-notice its

                                                                                   28 motion to dismiss in the Northern District of California.
                                                                                                                               –1–
                                                                                            YELP INC.’s NOTICE OF MOTION AND MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) and
                                                                                                         MOTION FOR AN IMMEDIATE STAY PENDING DECISION ON TRANSFER
                                                                                    Case 2:18-cv-10721-R-AS Document 10 Filed 01/22/19 Page 3 of 3 Page ID #:62



                                                                                   1        DATED: January 22, 2019           REED SMITH LLP
                                                                                   2
                                                                                                                              By: /s/ Brian A. Sutherland
                                                                                   3
                                                                                                                                  Brian A. Sutherland
                                                                                   4                                              Joshua D. Anderson
                                                                                   5
                                                                                                                                  REED SMITH LLP
                                                                                                                                  101 Second Street, Suite 1800
                                                                                   6                                              San Francisco, CA 94105-3659
                                                                                   7
                                                                                                                                  Telephone: (415) 543-8700
                                                                                                                                  Facsimile: (415) 391-8269
                                                                                   8
                                                                                                                                  Attorneys for defendant Yelp Inc.
                                                                                   9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                 –2–
                                                                                        YELP INC.’s NOTICE OF MOTION AND MOTION TO TRANSFER VENUE UNDER 28 U.S.C. § 1404(a) and
                                                                                                     MOTION FOR AN IMMEDIATE STAY PENDING DECISION ON TRANSFER
